Citation Nr: 1448862	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a July 2013 supplemental statement of the case, the RO reopened the previously denied claim of service connection for a left knee disorder and denied the claim on the merits.  The Board is required to consider the question of whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is in the file.

The issue of entitlement to service connection for a left knee disorder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left knee disorder was last denied in an April 2007 Board decision on the basis that the left knee disorder was not incurred in service.

2.  Evidence received since the April 2007 Board decision is new and relates to an unestablished fact necessary to substantiate the claim.

CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a left knee disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is reopening the claim of service connection for a left knee disorder, no discussion of VA's duty to notify and assist is necessary.

Analysis

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).   For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a left knee disorder was denied in an April 2007 Board decision on the basis that the evidence did not show a left knee disorder was incurred in service.  There was no appeal of that decision; therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  By operation of law, the Board's decision is final based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

At the time of the April 2007 Board decision, the evidence of record consisted of the Veteran's service treatment records, medical records from private providers, a June 2005 VA examination report, a September 2005 medical opinion from Dr. Hassan, and hearing testimony from the Veteran.

The RO received the instant petition to reopen the claim in December 2010.  The service treatment records show that in May 1970, the Veteran was diagnosed with a cruciate ligament strain in his left knee after he jumped from a truck and was injured.  The medical records from private providers showed he sustained a left knee injury in November 1972, after he jumped over a three foot fence; the diagnosis at that time was internal derangement of the left knee.  Dr. Hassan's medical opinion indicated that the Veteran's current knee disorder was due to his 1970 knee injury.  The June 2005 VA examination report contained a negative nexus opinion regarding the left knee.

Since the April 2007 Board decision, the evidence consists of VA treatment records, medical records from private providers, statements from the Veteran's friend (W.S.), written statements and hearing testimony from the Veteran, a medical opinion from Dr. Feldman dated in February 2011, and medical opinions from Dr. Hoerner dated in July 2011 and April 2013.

In pertinent part, the Veteran testified at the April 2014 hearing that following his left knee injury in 1970, he continued to experience intermittent flare-ups and discomfort during service.  He also testified that the pain and discomfort he experienced in his knee at the time of his post-service injury in 1972, was identical to his symptoms at the time of his in-service injury in 1970, and was located in the same area of his knee.  

The medical opinions of Dr. Feldman and Dr. Hoerner suggest that the Veteran's current left knee disorder is related to the injury he sustained during service in 1970.  

This evidence was not previously considered and is therefore new.  It also addresses the matter of causal nexus, which is an unestablished fact necessary to substantiate the claim.  The claim of service connection for a left knee disorder is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

The claim of entitlement for service connection for a left knee disorder is reopened.


REMAND

The Board has reopened the claim of service connection for a left knee disorder upon a finding that new and material evidence has been received.  The Board further finds that a VA examination is required in this case.  

The service treatment records show that in May 1970, the Veteran was diagnosed with a cruciate ligament strain after he jumped from a truck.  The Veteran has testified that he that he continued to have intermittent left knee symptoms after this injury.  

In a June 2005 VA medical opinion, a VA examiner opined that the current left knee disorder is unrelated to service.  This opinion was, however, limited to a discussion of the Veteran's left knee injury in May 1970.  The Board observes that the Veteran was also treated for shin splints in his left leg in April 1969- a finding not addressed by the examiner.  In addition, the VA opinion does not reflect any consideration of the Veteran's competent and credible report of continued left knee symptomatology subsequent to the in-service injury and prior to his post-service injury in November 1972.  

The Veteran has provided two private medical opinions that link his current left knee disorder to service.  The Board finds that neither opinion is sufficient for resolution of the appeal.  Neither physician appears to have reviewed the Veteran's service treatment records nor included an adequate or accurate discussion of the Veteran's post-service left knee injury in November 1972, which was diagnosed as an internal derangement.  In light of the state of the record, another examination and medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, since the claim is being remanded for additional development, the file should be updated to include all VA treatment records since June 2013 and any additional, relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release information to VA for any private doctor who has treated his left knee disorder.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records.  

Also, obtain complete VA treatment records since June 2013.  

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files and a copy of the remand, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left knee disorder had onset in service or is otherwise related to his active service, to include specifically the left leg shin splints assessed in April 1969 and/or his cruciate ligament strain diagnosed in May 1970.  In providing the requested opinion, the examiner must also consider the Veteran's competent and credible report of continued left knee symptomatology subsequent to the in-service injury and prior to his post-service injury in November 1972.  

With respect to the current diagnosis of degenerative joint disease, the examiner is to indicate whether it is at least as likely as not such arthritis had onset within one year of discharge.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after completing any other necessary development, readjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


